Warren E. Burger: Next in number 71-11, James against Strange. Mr. Collister, You may proceed whenever you are ready.
Edward G. Collister, Jr.: Mr. Chief Justice and may it please the Court. This is one of those cases that in attempting to characterize what you are doing to your colleagues back in the office, you have a little bit of difficulty identifying exactly what it is because I hate to refer to it as the Strange case. What it is, is a direct appeal from the Three-Judge Court sitting in the District of Kansas which declared unconstitutional and enjoined the future enforcement of a statute passed by the 1979 Kansas legislature. The statute involved, KSA 1971 sub 22-4513 is a part of the Aid to Indigent Defenders Act passed in that year by that legislature. I think what happened to generate the passage of the entire Act was that the confusion that existed with regard to the manner and method of not only determination of indigency for the purposes of appointing counsel in criminal cases, but also the method of payment of counsel and some fashion caused the legislature to pass a rather comprehensive Act and that Act provides for the establishment of a Board of Supervisors to govern the administrative work of the system which is administered directly by the State's Judicial Administrator, Mr. James. The Board of Supervisors is authorized to cause to be accumulated a panel of attorneys in the various districts and to formulate rules and regulations for the implementation of the Act. Once the panel of attorneys is formulated, any district judge or magistrate may rely on any attorney on that panel for providing counsel to those who he finds indigent and requiring counsel. The challenged portion of the Act provides that when any expense has been advanced or paid by the state on behalf of somebody who has been found to be indigent, the state is allowed an opportunity to cause repayment to -- at least be attempt a procedure that is used in 4513, a repayment statute, is that the judicial administrator causes a notice to be sent to the person upon whose behalf the expenditure was made.
William J. Brennan, Jr.: May I ask what was the expense embraced?
Edward G. Collister, Jr.: The expense can embrace any amount of money expended under the Act for the provision of counsel.
William J. Brennan, Jr.: Hold it right there, is there a fee provided for counsel?
Edward G. Collister, Jr.: Is it set by the Act?
William J. Brennan, Jr.: Or is there anything in counsel, are they awarded fees?
Edward G. Collister, Jr.: They are awarded fees. Currently what -- no I should not say currently because this has been true through the history of the Act, each year the judicial administrator on behalf of the Supreme Court proposes a budget to the State Legislature which appropriates the money to fund the indigent program. His estimate is really a guess, at least it was to start with, so in any event the money is appropriated, then the Board of Supervisors which includes the Judicial Administrator and a Justice of the State Supreme Court determine rates of compensation. Currently the rates are figured at about $15 to $20 an hour. $15 an hour for out of court time and $20 an hour for in court time with a maximum of $500 in any case not involving a sentence of a life imprisonment or death. In another words for practical purposes everything, but a capital case. Also the statute authorizes the expenditure of funds to provide defense services, let us say an investigator, I would assume the transcripts would be included although I have no state decision controlling it one way or another, perhaps experts, fax or anything that the state is authorized to initially provide on the indigent defendant's behalf under the act which covers the criminal trial, the post conviction, the collateral attack, the appeal stages of the proceedings.
William J. Brennan, Jr.: This are direct outlets. Now they do not include any overhead for the administration of the program.
Edward G. Collister, Jr.: I am not sure that I quite understand.
William J. Brennan, Jr.: Well I gather to understand that the administrator's and it's program --
Edward G. Collister, Jr.: I am sorry, the program is administered by the Judicial administrator who does not receive any direct compensation for performing that portion of his job through the Aid Indigents Defenders fund.W hatever staff he has is funded separately. There are no additional employees to my knowledge.
Potter Stewart: They are employees of the state however?
Edward G. Collister, Jr.: Yes sir.
Potter Stewart: Just receiving the salary from the State?
Edward G. Collister, Jr.: Yes sir.
Potter Stewart: And the lawyers appointed on -- by contrast are private practitioners who are appointed for a particular case, will get compensated by the state?
Edward G. Collister, Jr.: Yes sir.
Potter Stewart: You do not have a -- we do not have here a state legal aid?
Edward G. Collister, Jr.: No sir, there is a statutory authorization for a state public defender system, but to my knowledge that has not been implemented by the state. There are two public defender offices, but they are funded through a federal grant on that with a Federal Pay Spread.
Potter Stewart: Right. Now is this under the statute, this is a collectible equally whether the defendant is acquitted or convicted, is it?
Edward G. Collister, Jr.: The statute appears to read that way, yes sir. There is no state decision interpreting any aspect of the statute handed down by the State Supreme Court. Whether they would read some exceptions to those defendants who are acquitted into the Act, I do not know. The statute applies equally across the board.
Potter Stewart: I am familiar with the system of at least one state, at least the way it used to be where if the defendant was acquitted that was the end of it and the state absorbed the costs, but if he was convicted, he was supposed to pay off the cost over the period of his time.
Edward G. Collister, Jr.: Our research I think disclose several states where that was the case.
Potter Stewart: I suppose an equal protection, an attack could be made upon that kind of system?
Edward G. Collister, Jr.: I would expect. I think the, regardless of what the statute in its current form provides, under the District Court's decision, the Three-Judge Court the state would be prohibited from taking any kind of action to allow reimbursement or recoupment because what the District Court, excuse me, what the Three-Judge Court decided. If I may refer to the court's opinion as printed on the jurisdictional statement and the appendix to the jurisdictional statement, I would like to refer to pages seven and eight of the appendix, where the Three-Judge Court on page eighty-seven says, “Hence any construction of the Kansas' statute which leaves intact the state's right to recover legal expenses from indigents is a construction which inevitably impinges upon and determines the rights protected in Gideon and the same reasoning is employed in the next page, leading us to conclude that whatever form the state might have enacted or might choose to enact in the future, would under that philosophy be an unconstitutional burden on the right to counsel. This action was filed in a Federal Court in behalf of a plaintiff, David Strange who had been charged with a felony crime in the District Court, ultimately in the District Court of Shawnee county in the state of Kansas. He was, he received the letter of demand from the Judicial Administrator notifying him of the states claim as a result of a direct outlay of $500 to his court appointed attorney, it was Mr. Wilkinson. At that time the Federal Court action filed and ever since then the state in that case has agreed to not proceed any further and when the District Court handed down its decision, a permanent injunction restraining any enforcement of that provision of the statute was also avoided.
William J. Brennan, Jr.: Now I gather in this case the only expense was the $500 paid to the attorney?
Edward G. Collister, Jr.: It's -- that is my understanding, yes sir. The issue as we see it is one that is a little bit for me to vocalize. The issue stated in the brief is as follows. Whether the existence of a state statutory procedure providing for the collection from an indigent defendant of moneys expended by the state to furnish him counsel constitutes an unlawful burden upon an indigent defendant's Sixth Amendment right to the assistance of counsel and that is pretty wordy. But it is difficult to approach the subject without having to do a little bit of defining what we are talking about. The state has attempted to treat all those who are found to be indigent equally with regard to this particular statute. They, the state has attempted to treat them the same as would any civil judgment debt ought be treated in the state courts with one possible exception and that relates to the exemptions. The exemptions for civil judgment debtor in a state are a little bit broader than those under the Aid to Indigent Defenders Act and the statute specifically defines what exemptions are available and what are not, and primarily the exemption is the homestead exemption. The statute is much broader, however, than simply allowing the state to take a judgment against the person found to be indigent because it authorizes in effect the setting aside of a fraudulent conveyance and an establishment of a lien against any property that might have been transferred by the indigent prior -- subsequent to the time the crime was committed. In trying to define what the precise issue that, the Lower Court treated, the Three-Judge Court, we have to look to the Sixth Amendment, which provides that in all criminal prosecutions the accused shall enjoy the right to have the assistance of counsel and the precise question we ask is, what does it mean when it says the right to the assistance of counsel? Does it mean that the state has to provide free counsel? Because that is adding a word that is not in the constitution and in the decisions of this Court relating to the right to counsel, when this Court speaks in terms of protecting the Sixth Amendment right to counsel by providing counsel or seeing that the defendant at a criminal trial has the opportunity to be heard by a counsel, does that mean that the state has to bear the expense of providing that counsel under all circumstances? It is a state's position that at the time the criminal defendant is tried in the State of Kansas under the Aid to Indigent Defenders Act, the constitutional right to counsel is protected.
Thurgood Marshall: Because to those extents that if I ever get money any time in my life you are going to take $500 away from me?
Edward G. Collister, Jr.: It is protected in that manner with same limitations that exist with regard to any other civil judgment at the time period, yes sir.
Thurgood Marshall: We are not talking about civil case, we are talking abut the criminal case?
Edward G. Collister, Jr.: I understand that the same…
Thurgood Marshall: And Kansas I assume is in the business of rehabilitating prisoners?
Edward G. Collister, Jr.: Yes Your Honor.
Thurgood Marshall: And so after the man has served his time and comes out and he says “well, I think I ought to get a job” and then he remembers there is no reason to get a job because I will have to give that money to the state, does that help with his rehabilitation?
Edward G. Collister, Jr.: I do not know that I can qualify as a penologist. I think what it does do is it creates an impression with him that there are certain consequences of his acts other than the mere commission of the crime, as in this case achieving a status of probation just as the person who did not qualify as an indigent and did have some financial consequences that did hurt him. That he did have to remember because he had to -- he had to purchase the services of counsel, would remember the same thing.
Thurgood Marshall: But he has paid that. The services, he paid for that, but this is --
Edward G. Collister, Jr.: If he has, yea sir --
Thurgood Marshall: But in this case he is told that if we give, we will give you counsel, but if ever you get your hands on a buck, we are going to make you pay for it?
Edward G. Collister, Jr.: Well, the statute provides that that will occur if --
Thurgood Marshall: If he gets a buck?
Edward G. Collister, Jr.: Within a five-year period, I mean I do not --
Thurgood Marshall: If he gets a buck?
Edward G. Collister, Jr.: Within five years and the state can collect it.
Harry A. Blackmun: Mr. Collister, let us take an extreme case. Suppose he inherits a million dollars next week, you would expect him to pay the $500?
Edward G. Collister, Jr.: Yes Sir.
Warren E. Burger: Or suppose in another hypothetical case that at the time of his arrest or his trial it developed that he had $500 in the bank he saved up, he would not get the free service then would he, necessarily?
Edward G. Collister, Jr.: Well, that is in practice I think that is a lot more difficult to answer than it would appear. My impression would be that he would not if he could afford to use that money for the services of an attorney. Of course, he would claim that he could not use that money for the services of an attorney or that he was not sure that much money would be enough because the attorney who represented him on retainer basis might say I will charge on hourly basis. Practically, whether or not that would in fact occur, I think it is maybe debatable, but as a matter of abstraction, I would think that would be the case.
Thurgood Marshall: And if he has a lawyer for $250 and he inherits a million dollars that lawyer can get another $250 from him, can he?
Edward G. Collister, Jr.: No sir, I am assuming that they have a set agreement that he is to receive only $250, not something dependent upon acquiring money.
Thurgood Marshall: Do you think -- does this help the guilty pleas in Kansas?
Edward G. Collister, Jr.: I do not have any statistics that would lead to a conclusion one way or another. My guess Is not because I do know that we are trying a lot more cases than we have in the past, generally.
Potter Stewart: Who sets the fee, certainly the defendant has no say in the amount of the fee?
Edward G. Collister, Jr.: A claim is made by the attorney to -- which has to be approved by the judge who presided over the case to the appointing in the appointing hearing. A claim is then submitted to the judicial administrator to present to the panel that supervises the entire operation of the Act. Assuming that the rate that is then in existence is followed, that is approved.
Potter Stewart: What I have in my mind was I do not know that your brother on the other side makes this argument that the court did decide this case, but normally when a defendant is not an indigent, at least there is or might be some negotiation with his own selected lawyer as to the amount of the fee and while he may not be in a very good bargaining position at least he may negotiate a fee and here the fee, the amount of the fee is entirely beyond his control. He is not consulted about it at all and presumably again to take an outrageous hypothetical case, Kansas might decide to pay lawyers $10,000 for this job and I know in fact you say it is limited to $500 and if you accept a non capital cases, but, or might decide to pay $500 for ten minutes of time and then just automatically charge the defendant that amount and then he would not have any say in it.
Edward G. Collister, Jr.: There are conceivable situations which might be subject to a different kind of attack than the present statute where an unreasonable is charged.
Potter Stewart: There is no claim that this amount is unreasonable I gather in this case or that the general fee schedule is on or fee system is on schedule.
Edward G. Collister, Jr.: I do not believe so and further more the basis of the Three-Judge Court's decision was that any attempt regardless of whether it was a 5% of what the regular minimum schedule would be, would be an unconstitutional burden on the exercise of the right of counsel.
Potter Stewart: I suppose present counsel is in a very good position to challenge that reasonable as to the fee.[Laughter]
William H. Rehnquist: Mr. Collister, does the existence of this recoupment statute in Kansas tend to reduce in anyway the type of inquiry or the extent of inquiry initially made by the Trial Court when a defendant claims to be indigent? Does the Trial Court feel free to conclude that he is indigent without any searching examination because of the existence of the recoupment statute?
Edward G. Collister, Jr.: Well again I do not have, that is not a -- my answer cannot be documented. but my assessment of what is occurring would be that because of other reasons, our judges are getting much more careful about examining persons who allege they are indigent for the purposes of appointing an attorney and the primary reason is that the increase in the number of representations by attorneys in court appointed cases has increased so much in the last three to four years that the courts are becoming very, are much more seriously inquiring as to the indigency status than they ever did before and that approach is implemented even more by the statute, which the current statute which is in another, current Act, excuse me, which is another provision specifically authorizes the trial judge if he wishes in his discretion to require the indigent applicant to file an affidavit setting out certain information concerning his finances. So my guess is that, there is more inquiry, more inquiry going on right now.
William H. Rehnquist: But not because of the recoupment statute?
Edward G. Collister, Jr.: Correct.
Lewis F. Powell, Jr.: Fraudulent conveyance provision in the statute, has there been any experience in Kansas to your knowledge that suggests the legislature was motivated in the enactment of this statute by conveyances being made to enable individuals to take advantage of free legal counsel?
Edward G. Collister, Jr.: Not to my knowledge. I have been in the Attorney General's Office for four years and I have not heard of anything that has caused the legislature to become, to react in that fashion and I suspect that what is happening in our state is happening to so many other places in the last three to five years is that every year we get into continual fight in the legislature about who is going to get what money is available and how we are going to get that money. As a matter of fact, it was reflected in this very same Act, in 1971 when the legislature almost refused to extend any money to the judicial -- to appropriate any money to the judicial administrator to administer under the Act. I suspect that what they were concerned about was trying to recover as much money as they could and there has been some recovery and I recognize that that recovery is not very much compared to the total expended.
Lewis F. Powell, Jr.: $17,000 in two years as I recall.
Edward G. Collister, Jr.: The period of time that the recoupment provision has been in effect from which approximately July 1 of 1969 through the first part of 1971 when the Three-Judge Court declared the statute unconstitutional, there has been no attempted collection since then, so it is about one year and eight or nine months. I do not know how effective the provision would be to collecting a greater sum of money because we have not had that much expenditure to be quite honest about it.
Warren E. Burger: I am not sure I followed your figures. What was the amount recouped in that period of time?
Edward G. Collister, Jr.: It is approximately $17,000.
Warren E. Burger: About a thousand dollars a month?
Edward G. Collister, Jr.: Roughly, whether or not the work that has to be done by the judicial administrator, the attorney general's office and the county attorneys in the state that justify that kind of recovery may be debatable, but that is the province of the legislature to decide what policy that it want to implement as long as of course it does not violate the constitution. Our feeling about the subject matter of the District Court's opinion is that the right to counsel, the opportunity to be heard by counsel is granted and implemented by the Act. We reviewed the decisions of various courts. We find very few end points on this particular issue. The California Supreme Court has held that you can't as a condition in a probation require reimbursement of moneys expended making much the same argument that is made in this case. The Iowa Supreme Court in Dicta indicated that if the state legislature would adopt the statute, I am assuming that it would be similar in substance to ours that the state could recover money. The Ohio Court of Appeals has allowed a similar procedure in Ohio, but other than -- the Supreme Court of New Hampshire has rendered an advisory opinion that when I read it at least indicates that under their state constitution which is different than the constitution of the State of Kansas, the state has to provide free counsel because of the wording of the New Hampshire constitution. That is about the sum total of the precedent that we are able to present that either side is able to present for that matter. The issues as seen by the Three-Judge Court were one, whether or not the right to counsel encompasses an absolute requirement that the state provide free counsel as opposed to allowing the opportunity to be heard by counsel. Secondly whether or not the statute imposes an unconstitutional burden on the exercise of a constitutional right directing my attention to the later those whether or not the burden is needless or unreasonable. In part those have to be in this kind of a case I think determinations of the legislature whether this kind of a policy is justified with the obvious time and trouble that state officials have to go through.
William J. Brennan, Jr.: What do you currently have on the reasoning of the District Court that the statute deters indigents from exercising the right to the assistance of counsel, thus puts the accused in the position of deciding whether you can afford to consult even with court appointed counsel. Of course the accused has not the means to hire an attorney in the first instance, so he will not to be in a position to accept court appointed counsel when it really means is he has at most 90 days grace in paying the cost of legal services rendered on his behalf. What is the 90 days?
Edward G. Collister, Jr.: The 90 days after the notice is sent.
William J. Brennan, Jr.: But when is the notice sent?
Edward G. Collister, Jr.: The judicial administrator has 30 days in which to send out the notice and then the --
William J. Brennan, Jr.: 30 days from what date?
Edward G. Collister, Jr.: The date the money is expended.
William J. Brennan, Jr.: The date of the payment appear as --
Edward G. Collister, Jr.: Which may come after the final action on the criminal case. Usually it does as a matter of fact and then --
William J. Brennan, Jr.: And when an if convicted he is probably serving a term? He is in prison.
Edward G. Collister, Jr.: Or on probation.
William J. Brennan, Jr.: Well, let us assume he is prison, now he was indigent when he went to trial he has no money and now he gets a notice after the lawyer has been paid that he must to do what, pay within.
Edward G. Collister, Jr.: Within 60 days --
William J. Brennan, Jr.: Well obviously he cannot pay.
Edward G. Collister, Jr.: And if in fact he does not pay, a judgment is taken against him.
William J. Brennan, Jr.: And an interest runs on that judgment?
Edward G. Collister, Jr.: Inter strands on that judgment.
William J. Brennan, Jr.: And he is really helpless to do anything about it because he has been an indigent all along, assuming now he was got --
Edward G. Collister, Jr.: Assuming that he's been indigent all along.
William J. Brennan, Jr.: And (Inaudible)
Edward G. Collister, Jr.: Yes sir.
William J. Brennan, Jr.: He was appointed counsel because he was indigent.
Edward G. Collister, Jr.: At some time prior he was whether anything intervenes or not I will assume that it in most cases --
William J. Brennan, Jr.: Well, let's us assume he does (Inaudible) I guess that in most of this cases he is indigent when he gets counsel, he is indigent when he is tried, he is indigent when he is convicted, he is in prison as an indigent, he does not have a nickel. Now he gets a notice that he must pay within 60 days otherwise a judgment is entered with interest to run against him.
Edward G. Collister, Jr.: That is correct.
William J. Brennan, Jr.: Then why is it not that observation of the Three-Judge Court sound?
Edward G. Collister, Jr.: The statute as it exists creates an impediment to his choice.
William J. Brennan, Jr.: Not to his choice --
Edward G. Collister, Jr.: To his choice of whether to accept --
William J. Brennan, Jr.: Whether he can afford or even to consult for court appointed counsel.
Edward G. Collister, Jr.: I have to admit that is --
William J. Brennan, Jr.: Will not be in a position to accept court appointed counsel and it really means that he has at most 90 days grace in paying the cost of the legal services rather on his behalf.
Edward G. Collister, Jr.: I --
Potter Stewart: The other side of coin of course is that he can very well afford it, if we assume he still remains indigent, the helpless party is the state not the indigent because they cannot collect a nickel.
Edward G. Collister, Jr.: That is also true. My thought about the question that Mr. Justice Brennan asked was if that in fact is true, then our entire system of appointing, excuse me, then our entire system of requiring representation of counsel in criminal cases is unconstitutional for all cases except those who unlike myself are wealthy enough to afford any lawyer that they want to affor.
Thurgood Marshall: But even though if he pleads guilty he doesn't have worry about it.
Edward G. Collister, Jr.: If he pleads guilty he --
Potter Stewart: He has a right to counsel.
Thurgood Marshall: But if he waives his right to counsel and signs an affidavit waiving it and pleads guilty you cannot collect a nickel from him, right?
Edward G. Collister, Jr.: If nothing has been expanded, yes sir.
Potter Stewart: And that would be true.
Thurgood Marshall: That is one way of saving 500 bucks.
Edward G. Collister, Jr.: Yes it would be.
Potter Stewart: Another way would be to plead not guilty and waive counsel?
William J. Brennan, Jr.: And that is what I gather what the Three-Judge Court is talking about in that circumstances, say then I will not take counsel if I have got this burden on my back if I am convicted when I come out I will just, if tried the case on my own.
Edward G. Collister, Jr.: That is a possibility yes.
Warren E. Burger: Do you know how many people have refused counsel since this plan went into effect?
Edward G. Collister, Jr.: To my knowledge I do not have any personal knowledge either way.
Warren E. Burger: That means none?
Edward G. Collister, Jr.: To my knowledge none.
Warren E. Burger: I would take judicial notice that the proposition that people in those circumstances do not give it any thought one way or another whether at some future date they maybe called upon to pay the $500. And going to another thing if the man is going to plead guilty and of course as Mr. Justice Stewart said he must have counsel if he is going to plead guilty, that does not necessarily mean he is going to have a $500 fee to consult about a guilty plea, does he? He's paid you said $15 an hour.
Edward G. Collister, Jr.: That is correct, the attorney is paid on an hourly basis.
Warren E. Burger: So his bill might --
Edward G. Collister, Jr.: The maximum --
Warren E. Burger: -- $90 or $125 and not $500?
Edward G. Collister, Jr.: That is correct and the rate is much below that which is charged in metropolitan areas of Kansas on the minimum --
William O. Douglas: Does Kansas sue him for the $500?
Edward G. Collister, Jr.: Yes Sir.
William O. Douglas: Does Kansas name that lawyer to represent him?
Edward G. Collister, Jr.: I do not think there is any provision for that sir.
Harry A. Blackmun: Well does Kansas sue him or is the judgment entered by confession?
Edward G. Collister, Jr.: The judgment is entered in effect by confession and then it is enforceable by the state in a proceeding.
Harry A. Blackmun: And then tell me what is your Kansas system? What is that judgment of lien against and how long is it valid as lien?
Edward G. Collister, Jr.: The judgment is the lien against -- let me approach that question by answering this way. The judgment is treated almost exactly the same as would any judgment in the civil case. It is to lien against all property that a civil judgment would operate against. The homestead exemption exists, the lien exists for five years unless execution is issued. If execution is not issued it becomes dormant and it's subject to reviver within a two-year period just as are all civil judgments which all are liens.
William H. Rehnquist: If the man remains indigent, who is truly indigent the first place remains indigent the judgment really does not have much effect on him?
Edward G. Collister, Jr.: That is correct.
William J. Brennan, Jr.: Well suppose he gets twenty years prison term and I gather the state has -- gives him a sixty-day notice, he is in prison, he is still indigent and then within two years the state has to sue him, isn't that right? No action shall brought against any person under the provision of the section to recover for sums expended on behalf of the indigent unless that action has been filed within two years after the date of the expenditure from the fund Aid to Indigents Defense.
Edward G. Collister, Jr.: I think that provision relates to the suit against the person to whom property has been fraudulently been transferred.
William J. Brennan, Jr.: Only to that?
Edward G. Collister, Jr.: Yes Sir.
William J. Brennan, Jr.: I see. Well then --
Edward G. Collister, Jr.: Otherwise the judgment when it is filed would operate as a lien for five years just as --
William J. Brennan, Jr.: So if he had a twenty year term that the lien runs out while he was serving his term.
Edward G. Collister, Jr.: Yes Sir.
Potter Stewart: It is in his interest to get a long prison term.[Laughter]
Edward G. Collister, Jr.: I see that my time has run out. I do not have anything further to say. We have tried in our brief. We cite the authorities we found available and the similar or other statutes in other states comparable to ours. Thank you.
Warren E. Burger: Mr. Wilkinson.
John E. Wilkinson: Mr. Chief Justice and members of the Court. I suppose that I am the one who failed to tell David Strange that I was not free court appointed counsel and consequently, I felt morally obligated to carry his cause pretty much at my expense. When I first confronted David Strange in the jail, I was under the impression that I was free court appointed counsel and had the statute had been called, had I known about the statute at that time, the statute became effective July 1, I think I was called on July 10, 1969, some nine days later, ten days later. I perhaps would have done essentially the same thing I did after I plead David Strange guilty under Ex parte royal which I believe Mr. Justice Brennan decided in the favor of (Inaudible). I would have attempted to stop the criminal proceedings at that time because contrary to what Mr. Chief Justice Burger has said he thought he would take judicial notice at, I think it is important for a young man to be advised and particularly in this young man's circumstances where he is guilty or committed his first offense to be given a chance again, and that is what he has been grappling with in his own situations from a family of 11 children. He had a brother who was in the hospital for the criminally insane who set a bad example for him when he ran away from the (Inaudible) state hospital and got him into trouble in this case. After I have plead him guilty to his offense David Strange got a job and he is working today. He has a marginal existence. He does not need this $500 judgment or any judgment against him, but he is gainfully occupied. He is taking care of his wife, he is taking care of his baby. This $500 judgment at the time that was to be levied against him on February fourth 1970 I believe would have put him in the ranks of the people who could not honestly apply for a job because he was judgment for material, he was legal fee material. His work would have required -- his judgment against him would have caused his employer to expend legal fees on his behalf just to meet garnishment problems. Now the state says and has said all along that there is only the five years involved but they can renew this judgment by a simple matter at the clerk of District Courts office. So whether if he has five years or twenty years, it is a matter of levying execution, returning to execution unsatisfied.
William J. Brennan, Jr.: Do you think this statute really puts the lawyer to option telling his client always to saying I will take the $500?
John E. Wilkinson: I think it would be who the lawyer to render this advise and I would not want to impose that burden upon any judge because I think in --
William J. Brennan, Jr.: Well I take it you do not get the allowance without applying for it?
John E. Wilkinson: That is right.
William J. Brennan, Jr.: So if you had not applied for it, it had not been allowed, no judgment against the defendant would ever be entered.
John E. Wilkinson: Yes Sir.
William J. Brennan, Jr.: It is not really a nice position to be in, I take it?
John E. Wilkinson: That is right it was not and I have thought about it at considerable length before I decided to go ahead and file my voucher for payment of my services.
Potter Stewart: Mr. Wilkinson before the enactment of this statute in your state of Kansas what was the system? Did lawyers appointed to defend indigent criminal defendants without pay or were they paid by the state with no recoupment?
John E. Wilkinson: They were paid for by the county, expense of the county, the board of county commissioner is allowed to set aside a sum of money for the counsel for the indigent.
Potter Stewart: And then without any recoupment?
John E. Wilkinson: Without any recoupment.
Potter Stewart: And this was the first statewide state law on the subject?
John E. Wilkinson: Yes Sir it was a reaction to Gideon versus Wainwright.
Potter Stewart: Before that was there disparity, were there variances in the way the various counties handled it?
John E. Wilkinson: Well I would think so. I think there would be some instances where the man was on probation that a judge might say you pay back a certain sum of money to your attorney, but you see this particular statute starts out prior to the time you really learn the circumstances of the indigent accused. The accused stands charged and you do not know whether he is going to get probation or whether he wants to contest the actions of the police, or whether not he really wants to have a jury trial, whether or not he wants to confront his witnesses, whether or not he wants to cross examine the states witnesses. This is all done ahead of time and as you pointed out earlier he has no opportunity to determine what the amount of his judgment might be unless someone advises him in advance.
Potter Stewart: But they are in control over the amount that is explained by your brother?
John E. Wilkinson: Yes sir and in answer to one of the circumstance I do know that there was a substantial judgment against an accused after the trial in Gallatin County. He decided he would go ahead and contest the charges against him and he was ultimately acquit it and then he was saddled with the judgment.
Potter Stewart: He was saddled with the judgment?
John E. Wilkinson: With the judgment.
Potter Stewart: (Voice Overlap) $500 unless it was a capital case.
John E. Wilkinson: I think he says a maximum of $500, but there is an allowance. Special circumstances depending on what the judge would allow and what the Board of Supervisors will allow.
Potter Stewart: The county board is still in the picture?
John E. Wilkinson: No the county is not, it is the state board.
Potter Stewart: State Board --
John E. Wilkinson: And I did not contest that, the judicial administrator and one Supreme Court justice and three of them.
Potter Stewart: And it's a state agency.
John E. Wilkinson: They sort of act together primarily to the advise of the judicial administrator.
Warren E. Burger: After this statute went into effect Mr. Wilkinson and if you know, could you tell me whether the number of appointments went up or it went down as compared with the graph, if you were graphing it prior to the Act?
John E. Wilkinson: I would say that it stayed essentially the same. The need for counsel in serious offense as set down by Gideon versus Wainwright was recognized by the courts and that as much as anything determined that there should be counsel appointed, but not the statute. It had anything to do with the statute I do not believe.
William H. Rehnquist: Mr. Wilkinson, does Kansas, the state bar of Kansas have a recommended minimum fee schedule?
John E. Wilkinson: Yes Sir.
William H. Rehnquist: How do the limits on the fees recoverable under this Act for represent indigents compare with the similar recommended fees in the Kansas state bar?
John E. Wilkinson: I would say it is less than half of what I work for. There is a quite a bit of movement among the lawyers in the legislature to do something about that and I would suspect that over the course of time as they pay out more money for peace or contract architects and consulting engineers and things of that nature, that we attorneys will finally get paid a reasonable fee also. Gideon versus Wainwright, I do not want to lose sight of that because I feel like the finding of the Three-Judge District Court was correct. That if the statute was not to deter the accused from exercising basic rights, that it is needless. It is not necessary. For our democracy to work. We must have a point of emphasize here. A real finding that for the poor in a free society we must provide free counsel. I do no believe that is asking too much of our society.
Warren E. Burger: You are know addressing yourself to the policy question are you not?
John E. Wilkinson: Yes Sir.
Warren E. Burger: I think you have probably find universal agreement on that but as a matter of policy that certainly is desirable, but does that reach the constitutional issue that is involved in this case of the recoupment?
John E. Wilkinson: Well I do not think that you can separate the two. I believe a recoupment to be a, in this particular instance to be somewhat of a deterrent of the exercise of basic fundamental rights. I want to adhere to that policy. I feel that the recoupment provision is a means of control supposedly of holding down an accused, an indigent accused in exercising basic rights. I firmly believe that.
Harry A. Blackmun: Mr. Wilkinson help me out on another aspect of deterrence. Suppose that your client here Mr. Strange were not an indigent, but he was just above the indigency level and he had a fairly large family to support. Do you think the fact of incurring legal fees to defend him in a criminal case might deter him from pleading not guilty and rather pushing him into pleading guilty to get it over with?
John E. Wilkinson: Yes sir I do. I think --
Harry A. Blackmun: How do you square his situation with an answer to Mr. James.
John E. Wilkinson: The actual Mr. Strange?
Harry A. Blackmun: Mr. Strange.
John E. Wilkinson: Well as far as squaring the person who has eleven or, just above the poverty line, I think probably the best way that that is provided for in the statute is through the judge's interrogation as to finding out what this man has in the way of the family. What his needs are and then after he is, after the judge has made this judicial determination of indigence then he is afforded free counsel. I think it is within the judge, I do not think I am begging your question.
Harry A. Blackmun: To the point where there are some iniquities built into any system?
John E. Wilkinson: I think so and I think that the best way to give him free counsel.
Harry A. Blackmun: That explains as to give the true indigent free counsel and let the just barely over the indigency line sink or swim?
John E. Wilkinson: Well I know that Mr. Judge Temper, my ex boss and I have similar case in Federal Court gave free counsel to the man who was making $13,000 a year, making a determination that he had ten children that it was more important for him to have a counsel in this case, free counsel in the Federal District Court case. In the normal circumstance you would not determine that this man making that kind of money would be poverty stricken, but still in need of counsel and indigent in the legal sense I suppose and that is up to the judge to determine. After that determination has been made I feel like it is in society's best interest to make it free and make these rights variable.
William J. Brennan, Jr.: Do you know the statutory definition of an indigent?
John E. Wilkinson: The national defenders association and I have to apologize to the Court I did not know enough about it. I make it is pure eyes procedures if it was ahead of time I may had analyzed all the statutes that talk about poverty levels and if you do not have it I have one copy of it, if you would like it.
Warren E. Burger: You will hand to the clerk later on. You could do that afterwards, he will prepare copies of course.
Lewis F. Powell, Jr.: Mr. Wilkinson you state in your brief that this statute has had a chilling effect on the use by indigents of counsel. Is there anything in the record to support that?
John E. Wilkinson: In this particular case?
Lewis F. Powell, Jr.: Yes.
John E. Wilkinson: No because you see I did not advise him that he was going to have to pay me back.
Lewis F. Powell, Jr.: But what is the basis for the statement in your brief to that effect?
John E. Wilkinson: In my brief is in the District Court's finding. That is what they found in their decisions Mr. Justice Powell.
Lewis F. Powell, Jr.: They made a finding without anything in the record to support it?
John E. Wilkinson: When I filed -- I would say to some extent that is true. When I filed this case I thought it was going to be a simple little matter because I have not given this person notice that a judgment was about to be rendered against him and neither did the magistrate judge and neither did the District Judge. I thought I was going to be proceeding on the basis of due process notice and it was admitted in the stipulations of facts that there was no notice given to the indigent accused. I did not contemplate that the court would keep this matter under advisement over a year and make a decision that later on the basis of some chilling effect.
Lewis F. Powell, Jr.: So there is nothing in the record on this subject?
John E. Wilkinson: There is nothing in another in the notice that he had to -- there is nothing in the record that he'd ever have notice either and I do not want to lose Mr. David’s Stranger’s case. I did not cross appeal. I did not feel that it is necessary to cross appeal in a situation where there is a judgment may have been based on some wrong reasons and I bring this up in my motion to dismiss after the jurisdictional statement was filed. Sure we go along with the chilling effect and I can understand that from my own experience but I -- that is not on this record, but no notice to this indigent accused is in this record.
Lewis F. Powell, Jr.: The record does not show the number of indigents who have been provided counsel in the last two years since the statute became effective?
John E. Wilkinson: No the record does not show. I believe I have some statistics on that that I could give to the clerk.
Lewis F. Powell, Jr.: From Kansas?
John E. Wilkinson: From Kansas, I was going to put them in but I thought that $17,000 would not -- it does not look like even a good deal for the taxpayers.
Warren E. Burger: For Kansas might well decide in the short time and it is not worth the candle and give up the whole idea, is that possible?
John E. Wilkinson: Or they may decide particularly if this decision stands and they --
Warren E. Burger: Then they would have a choice then, they have no options. I am talking about independent of any judicial action if they collect an average of a $1000 a month it certainly must cost them something to collect it administratively. That, if they are let alone, Kansas would conclude that this was an interesting experiment and abandon the whole idea.
John E. Wilkinson: Except that the attorney general will probably test if there was help to keep down the problems in court so we can get more guilty pleas and we can keep better control --
Warren E. Burger: There is no evidence in this record that that has happened, is there?
John E. Wilkinson: No Sir.
Thurgood Marshall: Mr. Wilkinson I have a grave problem with this no notice business, you knew about it?
John E. Wilkinson: I knew about the statute is what you mean?
Thurgood Marshall: You presume to have known about it.
John E. Wilkinson: Yes sir there is a…
Thurgood Marshall: Is that a problem for you?
John E. Wilkinson: It is a great problem for me because I was presumed to know the law and did not, and he was to the indigent accused that is presumed to know the law. The magistrate judge is presumed to know the law, the district judge was presumed to know the law and this indigent accused did not get any notice at all other than constructive notice.
Thurgood Marshall: Well I should assume that the magistrate know that people would assume that the lawyer would tell him what the law was?
John E. Wilkinson: I think that would, you could assume that if that were the actual case. I think that due process notice however is talked about actual notice, not constructive notice, not assumptive notice.
Byron R. White: On December 22, 1969 were you in court and in terms of what probation should be?
John E. Wilkinson: Yes sir I went ahead at that particular time and asked the judge to waive the statute and the indigent --
Byron R. White: Was the indigent in court then?
John E. Wilkinson: Yes he was.
Byron R. White: The assigned counsel asked the district judge to enter nor not requiring the defendant to pay back.
John E. Wilkinson: That is right.
Byron R. White: So he knew about it then.
John E. Wilkinson: After the fees have already been earned so to speak.
Byron R. White: After then or earned but there hadn't been any judgment entered yet?
John E. Wilkinson: No sir and the judge said he did not have any authority.
Byron R. White: Well I know, but there hadn't been any judgment entered yet, although he had to have notice before that by mail that he was suppose to pay it?
John E. Wilkinson: Not at that time, well yes he did at time.
Byron R. White: (Voice overlap) So he had notice before there was any judgment entered?
John E. Wilkinson: That is correct.
William H. Rehnquist: What is your due process contention and what other notice should he would have you say?
John E. Wilkinson: At the time he was to be afforded or provided a court appointed counsel.
William H. Rehnquist: Well that is simply a question of knowing the substantive basis on which a judgment might ultimately be entered, is it not?
John E. Wilkinson: Well he did not know that.
William H. Rehnquist: Well what if ever of our cases ever held that specific notice of subjecting a provision of a particular law must be given to an individual before he could be made subject to it?
John E. Wilkinson: I think Walker versus City of Hutchinson, the due process notice in them, the domain case.
William H. Rehnquist: That was a lien and foreclosure, that was an action against a particular piece of property, was it not in Walker?
John E. Wilkinson: Yes sir. I think you are talking about essentially not property as such, but you are talking about a person's ability to make his way in the society.
Harry A. Blackmun: Mr. Wilkinson I suppose in this lawsuit you are on your own.
John E. Wilkinson: Yes sir.
Potter Stewart: I notice in your motion to dismiss the appeal that you filed here you did indicate to us that the primary issue before the Three-Judge Court as you saw it was whether or not that David Strange has been given notice at the time counsel was appointed to him that he would be charged with paying that counsel in the event he ever had any money and that was a matter that the district, the Three-Judge District Court eventually simply disregarded.
John E. Wilkinson: Yes sir.
Potter Stewart: So I suppose if we should, in the event that -- in the event that this Court decided that the District Court was wrong on the constitutional issue it did decide we should remand it to the Three-Judge Court to decide the questions that you really thought were the primary questions in the case?
John E. Wilkinson: I think that would be the case, Your Honor, because it was brought up before them. I do not think it is necessary in view of the admission of the United States that there wasn't any notice and I had argued and I do not think that it was necessary for me to cross appeal.
Potter Stewart: Right.
Byron R. White: Now there was no deterrence in this case at least that's clear?
John E. Wilkinson: Well he had no notice, we do not know whether if there was --
Byron R. White: He did have notice, he was not deterred. He didn't have notice, he was --
John E. Wilkinson: I have to admit that there was no deterrence in this case and I admitted it --
Byron R. White: So you must go on -- so the Three-Judge Court decided that the case was not before us.
John E. Wilkinson: Well, they -- I tried to --
Byron R. White: And this is not the case you presented to them anyway?
John E. Wilkinson: That is right, that's right. There was another case, there were other cases --
Byron R. White: You were saying that he did not know anything about what the harm was and that he should not be saddled with debt that he did not know he was going to end with.
John E. Wilkinson: That is right.
William H. Rehnquist: Well I suppose you can in argument to the Three-Judge District Court though make an argument that your client has been saddled with this $500 judgment and it is invalid, the law imposing it because it would have a deterrent effect on other people even though it may not have that on your particular client, whether the court accepts that maybe something else, you were standing there?
John E. Wilkinson: That is what the Three-Judge District Court did.
Speaker: To limit --
John E. Wilkinson: Yes and I think justifiable.
Byron R. White: You mean it is overbroad?
John E. Wilkinson: [Laughter] Well, I think they consider this sort of a class action, accused in other similarly situated and they took into consideration if they had another case --
Warren E. Burger: More or less rendering judgment at large.
John E. Wilkinson: That is right. I would like to make one statement about fraudulent conveyances if you want to get talking about --
Warren E. Burger: Was there any such problem in this case?
John E. Wilkinson: No sir. It would seem to me that it would be unnecessary for the state to have such statute if someone makes a fraudulent conveyance in these circumstances. The state would have fraud practiced upon him and could exercise its common law remedy. This is another thing Mr. Justice why they went into 3113 (b) which dealt with fraudulent conveyance that they declare the whole statute unconstitutional. I was reading dealing this 3113 (a). I did include them in my petition. I included them both in my petition that the facts of the case only relate to 3113 (a), recodified as 4513 (a). Regardless of what you find the situation to be with the Three-Judge District Court in making an overbroad decision I want to reiterate that their decision, that the decision of Gideon versus Wainwright is sound. This statute tends to impede and infringe upon that decision, when you take into consideration that we were bringing it for as the District Court did, we were bringing it for the indigent accused, this particular indigent accused and other similarly situated, that this Three-Judge District Court was justified in finding on the basis of Gideon versus Wainwright that he must have free counsel in order to provide him with a basic fundamental right to counsel. A necessary fundamental right to counsel, it is not in my estimation a right that needs any subtleties attached to it as this statute does. I urge the court to uphold the decision of the Three-Judge District Court and to reiterate again that in this society, we need to provide free counsel to the indigent accused. I thank you very much.
Warren E. Burger: Thank you Mr. Wilkinson, thank you Mr. Collister. The case is submitted.